DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1 – 2, 5 – 10, 13, & 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendment of claim 1 reciting “wherein, in the usage configuration of the multi-layer mat, the multi-layer mat is further configured to warm the at least one unprotected foot of the user via the at least one heating element being powered by the at least one battery.” The term “further” suggests there is second configuration (different from the previously recited first configuration of a heating element located between the comfort layer and protective layer), without explicitly recitation of any details regarding said second configuration. Applicant’s specification does not teach a second configuration for the at least one heating element and the battery storage compartment. At first glance, the entire claim limitation appears redundant considering said “at least one heating element” and “battery storage compartment” are previously recited in the claim. Amendment for clarification is requested.
Claims 2 – 20 are dependent on claim 1 and therefore also rejected for indefiniteness.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 5 – 7, 9, 11, 13 – 15, 17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2004/0088789 A1), in view of Richmond (US 2009/0289046 A1) & Alane (US 6,640,359 B1).
With regard to claim 1, Mitchell teaches a multipurpose mat having folded (“storage”) and open (“useable”) configurations (paragraph [0011]). The base includes a plurality of layers, and at least one of the layers is water impermeable (Applicant’s “protective layer” of a “first material”) and a non-slip surface (Applicant’s “protective layer surface”) (paragraphs [0014] & [0033]). A removeable layer may be removably connected to the top surface of the base, and composed of a cloth towel, wool cloth, sheep-skin chamois, leather, plastic, rubber sheet, or the like (Applicant’s “comfort layer atop the protective layer”) (paragraphs [0016] & [P0031]). 
Materials such as cloth towels, wool cloth, chamois, and leather (“second material”) are known in the art to be composed of a plurality of fabric fibers distinct from the material of the water-impermeable material layer.

    PNG
    media_image1.png
    229
    409
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    127
    430
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    404
    427
    media_image3.png
    Greyscale

In a usage configuration, the mat is configured to lie flat upon a planar ground surface with the protective layer surface flush against the planar ground surface and with the comfort layer surface exposed to facilitate standing upon by at least one unprotected foot of a user of the multi-layer mat, wherein the protective layer is configured to protect the at least one unprotected foot from elements of the planar ground surface while in the usage configuration via the first material (Fig. 8 shown above); and
Wherein the multi-layer mat is configured for manual transition between the usage configuration and a storage configuration via the user, and wherein the storage configuration is different from the usage configuration (Figs. 1 & 4 shown above).
Mitchell does not teach at least one heating element between the comfort layer and the protective layer, and a battery storage compartment configured to hold at least one battery configured to power the at least one heating element, such that in the usage configuration of the multi-layer mat, the multi-layer mat is further configured to warm the at least one unprotected foot of the user via at least one heating element powered by the at least one battery.
Richmond teaches a heated garment comprising at least one flexible heating element affixed to the fabric layer and a rechargeable battery pack for seasonal use in a heated garment (paragraphs [0011] & [0016]). The term garment is not intended to be limiting and may be interpreted broadly to include any item for keep warm a living body (paragraph [0055]). 
A preferred embodiment of the heated garment has all user operable parts, such as controls or battery pack, easily accessible from the interior of the lining of the jacket (paragraph [0053]). One pocket is a lining pocket (108) for holding a battery pack, while the second pocket is a controller pocket (118) (paragraph [0056]). The lining pocket has a battery pack pocket opening (132) through which a battery pack (130) can be inserted into the pocket (108) (paragraph [0057] & Fig. 1B). The controller pocket is for easy access holds a user-operable hand controller for adjusting the heat level output of the heated garment (100). The input of the controller (114) receives power from the battery pack via a power supply input cable 128 (Fig. 1B).

    PNG
    media_image4.png
    563
    813
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    540
    321
    media_image5.png
    Greyscale

The fabric lining (1010) having a lining outer surface 104 and a heating element 136 is affixed to the fabric lining (1010) preferably via sewing, glued, laminated, welded or other suitable means of fixing. The fabric lining is heat transmissive fabric such as a thin polyester fabric. The fabric lining (1010) is affixed to the periphery of the garment inner fabric layer (1014). A thinner or less insulating material may be used for the lining (104) adjacent to the user’s body (paragraph [0073]) (“comfort layer”). Also, a water resistant shell (1008) garment  (“protective layer”) is included over the outside of the garment layers (paragraph [0074]) (Fig. 10B above).
Therefore, based on the teachings of Richmond, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a heating element and battery power source in a lining pocket (“battery storage compartment configured to hold at least one battery configured to power the at least one heating element”) as internal layers between the protective layer and the comfort layer of the mat taught by Mitchell for providing warmth to the human body and ease of access of powering said heating element.
Mitchell fails to teach the mat comprising at least one strap configured to enable carrying of the multi-layer mat by the user while in the storage configuration.
Alane teach a yoga mat containing straps for rolling up and tied closed for carrying like a purse, briefcase or bag. The straps are an extension of the belt, rather than being added (Figs. 2 – 4 & Col. 2, Lines 24 – 29).

    PNG
    media_image6.png
    354
    368
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    430
    612
    media_image7.png
    Greyscale

	Therefore, based on the teachings of Alane, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate straps for rolling and carrying the mat taught by Mitchell in the storage configuration. 

	With regard to claim 3, as discussed above for claim 1, the protective layer taught by Mitchell is composed of a first material of a water impermeable (“resistant”) material is waterproof (paragraph [0033]).
	With regard to claim 5, Richmond teaches the battery is rechargeable and may be removably attached to the battery pack output plug in communication with the heating element (paragraph [0091]).
With regard to claim 6, Mitchell teaches the interior of the base or bottom portion of the shell includes several layers (Applicant’s “at least one internal layers”), such as a cushion layer of a foam-like material (Applicant’s “foam element”) (P0033) between the water-impermeable layer (“protective layer”) and the removable layer (“comfort layer”).
With regard to claim 7, the cited references above fail to explicitly teach at least one heating element is integrated within portions of the at least one internal layer to configure non-uniform delivery of heating to the comfort layer surface based on heating two discrete portions of the comfort layer surface configured to be stood on by two unprotected feet of the user to warm the two unprotected feet of the user when standing upon the two discrete portions.
However, non-uniform delivery of heating based on heating two discrete portions of the comfort layer surface would suggest two heating elements. Although the reference did not disclose a plurality of heating elements (i.e. heating two discrete portions of the comfort layer surface), the court has held that mere duplication of parts has no patentable significant unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI.B.
With regard to claim 9, Richmond teaches the heating garment is capable of remote control (paragraphs [0040] & [0079], Fig. 16) via wireless remote transmitter (1600) and wireless remote receiver controller (1602) (“heating control element system”). The controller adjusts a current delivered to the heating element in accordance with a predetermined heat level output (paragraph [0060]). The garment contains protection circuitry 1708 (Fig. 17B) to prevent both charging and discharging of the device by the user via battery cell voltage monitoring (sensors) (paragraphs [0081] – [0082]).
With regard to claim 11, Richmond teaches the heating garment is capable of remote control (paragraphs [0040] & [0079], Fig. 16) via wireless remote transmitter (1600) and wireless remote receiver controller (1602) (“heating control element system”). User selection data indicates one of a plurality of heat level options selected by the user via interaction with the user input device (paragraph [0079]).
With regard to claim 13, Richmond teaches the battery pack cover housing is sewn into the pocket (paragraph [0065]) and therefore permanent. If a user chooses not to remove the battery, then the battery would be permanently inside the lining pocket (“integrated with the internal layer”). The battery is configured to be recharged via a charging plug (“temporary wired connection”) via a power interface (paragraph [0067]).
With regard to claim 14, as discussed above, Alane teach at least one strap configured to enable carrying of the multi-layer mat by the user while in the storage configuration. The straps taught by Alane would inherently have the capability of securing to a boot, tailgate hitch, or automobile tire in the usage configuration.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed above, the straps taught by Alane would be capable of performing the intended use of securing to a boot, hitch, or tire during use.
With regard to claim 15, Mitchell teaches the mat includes fasteners (“at least one fastening component”) for securing the mat in the closed position (“storage configuration”) (paragraphs [0015] & [0031], Fig. 8).
With regard to claim 17, as shown in Fig. 5, Mitchell teaches the mat is stored in a rolled configuration wherein the protective layer surface is exposed as an outer surface of the rolled configuration.

    PNG
    media_image8.png
    242
    453
    media_image8.png
    Greyscale

With regard to claim 19, Mitchell teaches the mat comprises at least one pocket (“storage compartment”) may be removably connected to at least one of the sidewalls for securing personal items (P0017 & P0037).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, Richmond, and Alane, as applied to claim 1, and further in view of Sherrill et al. (U.S. Patent No. 3,721,274 A).
With regard to claim 4, as described above, Mitchell teaches the removable layer taught by Mitchell may be composed of a cloth towel, wool cloth, sheep-skin chamois, leather, plastic, rubber sheet, or the like (Applicant’s “comfort layer atop the protective layer”) (paragraphs [0016] & [P0031]). A towel is configured to remove moisture while in the usage configuration.
Mitchell does not explicitly teach the plurality of fabric fibers are implemented via a plurality of fabric piles.
Sherrill et al. teach a soft terry towel formed as a plurality of fabric pile yarns. The piles are formed of rayon, which provides a soft surface, velvet-like surface that is absorbent to moisture and highly receptive to printing intricate designs of colorant (Col. 3, Line 5 – 15).
Therefore, based on the teachings of Sherrill et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a towel formed of a plurality of rayon fabric pile yarns as the removable layer taught by Mitchell because it has a soft surface, is absorbent to moisture, and highly receptive to colorant for intricate printing designs.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, Richmond, and Alane, as applied to claim 1, and further in view of Varnedoe et al. (US 2018/0310363 A1).
With regard to claim 8, the references cited above fail to teach at least one visual marker upon the comfort layer surface to visually convey user foot placement within the portion of the comfort layer surface, wherein warming of the at least one unprotected foot via the at least one heating element is based on the user standing within the portion of the comfort layer surface based on the user foot placement visually conveyed via the at least one visual marker.
	Varnedoe et al. teach color-changing heat mats comprising thermochromic pigments embedded into entire mat or specific localized regions of the upper layer of a mat, such as a label or patch affixed to the mat, allowing the mat to change color in response to the heating of heating elements (paragraphs [0008], [0010], [0015]). for determining whether an electrically heated mat is operating properly. When the mat is properly activated, a region of the mat changes color, hue, or intensity (“at least one visual marker”), giving a visual indication as to the heating status of the mat (abstract, [0016] – [0017]). The size and/or placement of the label is variable, with the goal being that the label is visible from a reasonable distance (paragraph [0041]).
	Therefore, based on the teachings of Varnedoe et al., it would have been obvious to one of ordinary skill in the art to incorporate a visual marker in a heated mat, such as regions that change color, for purpose of conveying to the user which regions of the mat are heated.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, Richmond, and Alane, as applied to claim 9, and further in view of Houde et al. (US 2014/0368036 A1).
With regard to claim 10, Richmond does not teach how the current is dynamically adjusted via a potentiometer, a rheostat, or a voltage regulator of the heating element driver circuit.
Houde et al. teach control devices, such as two-wire line voltage electronic thermostats (i.e. voltage regulated temperature sensor), are commonly used to control the operation of electric heating systems, such as radiant floors (paragraph [0002]). Where the load is a heating element, the control device may be a two-wire line voltage thermostat adjust to a given temperature setpoint (paragraph [0021]). 
Therefore, based on the teachings of Houde et al., it would have been obvious to one of ordinary skill in the art to adjust the temperature of the heating layer taught by Richmond via a two-wire line voltage electronic thermostat (i.e. a voltage regulated temperature sensor), as these are commonly used in the art of electric heating systems, such as floors.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, Richmond, and Alane, as applied to claim 11, and further in view of Wang et al. (CN 108646805 A) (2018).
With regard to claim 12, Richmond does not teach the remote control (“user input device”) is a cellular device that executes application data causing the cellular device to display a graphic user interface to the user via a display device of the cellular device.
Wang et al. teach a floor mat comprising a heating a heating pad, wherein an electronic device, such as a mobile phone (i.e. a cellular device comprising a graphic user interface), is used to adjust the temperature of said heating pad for a plurality of heat level options to meet the temperature requirements of different people (pgs. 2 & 4). The electronic device may be a Bluetooth® module, and thus allow for voice receiving control, for convenience and simplification of the operational control (pg. 4).
Therefore, based on the teachings of Wang et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a cellular device with a graphic user interface, such as a mobile phone, inside the floor mat taught by Mitchell and Richmond because cellular devices with graphic interface allows for a plurality of heat levels to be chosen based on the preferences of the user. Additionally, the use of cellular devices and Bluetooth® modules enables voice receiving control by the user for convenience and simplification of operational control.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, Richmond, and Alane, as applied to claim 15 above, and further in view of Warp (U.S. Patent No. 3,452,497 A) and McCrossin et al. (U.S. Patent No. 6,280,817 B1).
With regard to claim 16, Mitchell does not teach the at least one fastening component includes a supplemental weight and is further configured to secure the multi-layer mat against the planar ground surface via gravitational forces induced on at the at least one fastening component.
Warp teaches a mat comprising a reinforcement element (“supplemental weight”) in each of the opposite edge portions thereof. The reinforcement members may be formed of any suitable relatively heavy material, such as metal. Preferably, the weight of the reinforcing element is sufficient to cause the plastic mat ends to lie flat on the subjacent floor surface (Col. 3, Lines 43 – 57).
Therefore, based on the teachings of Warp, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a supplemental weight of heavy material, such as metal, at opposite edges of a mat to cause the ends of a mat to lie flat on the floor surface (“planar ground surface via gravitational forces”).
Warp does not teach the reinforcement element is a fastening component.
McCrossin et al. teach portable protective floor covering mat comprising integrated fasteners (128) include magnets mounted or molded to the mat so that they are in close proximity to each other when the mat (100) is in a folded position. The magnetic fasteners improve portability and storage of the mat by maintaining its compact, folded position (Col. 5, Lines 17 – 29).

    PNG
    media_image9.png
    389
    661
    media_image9.png
    Greyscale

	Therefore, based on the teachings of McCrossin et al., it would have been obvious to one of ordinary skill in the art to use magnetic fasteners as the heavy metal weight taught by Warp for improving portability and storage of the mat by maintaining its compact, folded position.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, Richmond, and Alane, as applied to claim 1 above, and further in view of Puthillath et al. (US 2018/0290428 A1).
With regard to claim 18, as described above in claims 1 & 15, the removable layer taught by Mitchell is a comfort layer attached via at least one fastening component (paragraph [0038]). Mitchell does not teach a reverse-side surface of the comfort layer is a protective material distinct from the second material of the comfort layer surface, and said reverse-side surface is exposed in the storage configuration.
Puthillath et al. teach a washable floor mat comprising a textile component (“comfort layer”) (200) and a base component (250) that may be releasably attachable to one another via at least one surface attachment means, such as magnetic attraction, mechanical attachment (e.g. Velcro®, grommets, mushroom-shaped protrusions). The Velcro® patch may be applied to the textile and base components (paragraphs [0026] –[0031]). An optional secondary backing layer 230 (“a protective material that is distinct from the second material” on “a reverse-side surface of the comfort layer”) may be included. The secondary backing material is comprised of vulcanized rubber may (paragraphs [0051], [0062], [0105] – [0106]). See Figs. 2C & 2E below. The presence of the rubber strip (secondary backing material) helped to eliminate ripples when the mat is laid on the base component (paragraph [0117]).

    PNG
    media_image10.png
    372
    689
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    436
    654
    media_image11.png
    Greyscale

	The textile component 200 is capable of being flipped such that the secondary backing layer 230 composed of vulcanized rubber (“reverse-side surface of the comfort layer is a protective material”) would be exposed.
Therefore, based on the teachings of Puthillath et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form a secondary backing material (“protective material different from the second material”) on the reverse-side surface of the textile component (“comfort layer”) to help eliminate ripples when the textile component (“comfort layer”) is laid on top of and fastened to the base component (“protective layer of a first material”) of the mat.
The cited references do not explicitly teach the textile component (“comfort layer”) would be configured with the secondary backing layer (“protective material”) of the reverse-side surface exposed for storage configuration. 
However, the configuration of the reverse-side surface of the comfort layer exposed when in the storage configuration is a matter of choice by the user of the mat. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
In the current case, the textile component of the mat taught by Puthillath et al. is capable of being flipped such that the reverse-side surface is exposed. Therefore, the releasably attachable textile component comprising a reverse-surface composed of a protective material, such as rubber, taught by Puthillath et al. meets the claim.

Claim(s) 20 rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, Richmond, and Alane, as applied to claim 1, and further in view of Pyeong Gon (KR 20130068810).
With regard to claim 20, Mitchell fails to teach the at least one heating element compartment configured to secure at least one removable heating element while in the usage configuration to warm the at least one unprotected foot of the user, wherein the manual transition between the usage configuration and the storage configuration includes removal of the at least one removable heating element from the at least one heating element compartment.
Pyeong Gon teaches an electric heating carbon comprising a detachable heating element to separate the heating element from an outer cover as necessary for repairs or replacement of the heating element (pg. 1, last paragraph).
Therefore, based on the teachings of Pyeong Gon, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the mat such that the heating layer is detachable for repairs and exchange of the heating layer.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Berkowitz et al. (U.S. Patent No. 9,102,127 B2), in view of Richmond and Lopes (U.S. Patent No. 5,110,219).
	Claim 2 is dependent on claim 1. First, with regard to claim 1, Berkowitz et al. teach a waterproof laminated (“multi-layer”) mat comprising a waterproof layer 14 (“protective layer”), a textile layer 12 (“comfort layer”), and an optional foam lining 36 (“at least one internal layer”) between the textile layer and waterproof layer (Col. 3, Lines 57 – 63). The mat may be folded to form a bag (“non-flat configuration”), which may have a stitched-on handle (“at least one strap”) so that it can be easily carried (Col. 5, Lines 47 – 45). 
The usage configuration of the laminated mat is configured to lie flat upon a planar ground surface with the protective layer surface flush against the ground and the comfort layer surface exposed to facilitate a person’s body, such as for a picnic blanket, for resting, or a seat cushion/pad (Col. 1, Lines 13 – 17, 37 – 39; Col. 1, Line 56 – Col. 2, Line 2, Fig. 2A). It would have been obvious to one of ordinary skill in the art that the mat taught by Berkowitz et al. is capable of protecting any part of a person’s body, such as an unprotected foot, from the elements of the planar ground surface. 

    PNG
    media_image12.png
    205
    386
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    110
    315
    media_image13.png
    Greyscale

Berkowitz et al. do not teach at least one heating element between the comfort layer and the protective layer, and a battery storage compartment configured to hold at least one battery configured to power the at least one heating element, such that in the usage configuration of the multi-layer mat, the multi-layer mat is further configured to warm the at least one unprotected foot of the user via at least one heating element powered by the at least one battery.
Richmond teaches a heated garment comprising at least one flexible heating element affixed to the fabric layer and a rechargeable battery pack for seasonal use in a heated garment (paragraphs [0011] & [0016]). The term garment is not intended to be limiting and may be interpreted broadly to include any item for keep warm a living body (paragraph [0055]). 
A preferred embodiment of the heated garment has all user operable parts, such as controls or battery pack, easily accessible from the interior of the lining of the jacket (paragraph [0053]). One pocket is a lining pocket (108) for holding a battery pack, while the second pocket is a controller pocket (118) (paragraph [0056]). The lining pocket has a battery pack pocket opening (132) through which a battery pack (130) can be inserted into the pocket (108) (paragraph [0057] & Fig. 1B). The controller pocket is for easy access holds a user-operable hand controller for adjusting the heat level output of the heated garment (100). The input of the controller (114) receives power from the battery pack via a power supply input cable 128 (Fig. 1B).

    PNG
    media_image4.png
    563
    813
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    540
    321
    media_image5.png
    Greyscale

The fabric lining (1010) having a lining outer surface 104 and a heating element 136 is affixed to the fabric lining (1010) preferably via sewing, glued, laminated, welded or other suitable means of fixing. The fabric lining is heat transmissive fabric such as a thin polyester fabric. The fabric lining (1010) is affixed to the periphery of the garment inner fabric layer (1014). A thinner or less insulating material may be used for the lining (104) adjacent to the user’s body (paragraph [0073]) (“comfort layer”). Also, a water resistant shell (1008) garment  (“protective layer”) is included over the outside of the garment layers (paragraph [0074]) (Fig. 10B above).
Therefore, based on the teachings of Richmond, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a heating element and battery power source in a lining pocket (“battery storage compartment configured to hold at least one battery configured to power the at least one heating element”) as internal layers between the protective layer and the comfort layer of the mat taught by Berkowitz et al. for providing warmth to the human body and ease of access of powering said heating element.
With regard to claim 2, Berkowitz et al. teach the mat may be configured in a variety of shapes, such as square, rectangle, oval, or circular, wherein a rectangle is the preferred shape (Col. 2, Lines 57 – 61). There are four sides in accordance with a rectangle shape of the multi-layer mat, wherein a first side and a second side of the four side are parallel and have a first length, and wherein a third side and a fourth side are parallel and have a second length that is longer than the first length. 
Berkowitz et al. further teach the mat may be folded in such a manner so that it is self-contained with a sewn on zipper when folded such that the zipper forms a pouch that the mat may be transported and kept clean. The zipper bag may have a stitched-on handle (“strap”) so that it can be easily carried (Col. 5, Lines 47 – 45 & Fig. 11). As shown in Fig. 11, manual transition between the usage configuration and a storage configuration and a storage configuration via the user is based on folding of the multi-layer mat along an axis parallel with the first side and the second side.

    PNG
    media_image14.png
    200
    244
    media_image14.png
    Greyscale

Berkowitz et al. do not teach a first strap attached to the first side and second strap attached to the second side of the multi-layer mat, and wherein the first strap and the second strap are configured to be held simultaneously by a hand of the user when in the storage configuration for carrying of the multi-layer mat by the user.
	Lopes teach a combination beach mat/tote bag for reducing the number of items to be carried when traveling (Col. 1, Lines 13 – 21). The mat preferably has rectangle shape (Col. 1, Line 61) and comprises a first strap (24) attached to the first side and second strap (26) attached to the second side of the mat (Col. 3, Lines 3 – 8 & Fig. 4), and wherein the first strap and the second strap are configured to be held simultaneously by a hand of the user when in the bag (“storage”) configuration for carrying of the mat by the user (Fig. 1 – 2). The handles are configured for easy carrying of the combination mat/bag (Col. 3, Lines 3 – 8).

    PNG
    media_image15.png
    292
    223
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    581
    221
    media_image16.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to attach a first strap to the first side of the laminate mat and second strap attached to the second side of the laminate mat taught by Berkowitz et al., wherein the first strap and the second strap are configured to be held simultaneously by a hand of the user when in the storage configuration for carrying of the laminate mat by the user, because Lopes teaches this configuration of straps allows for easy carrying of the mat.

Response to Arguments
Applicant argues, “Claim 2 has been rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ) as being indefinite. Claim 2 has been amended to remove language indicated as being indefinite by the Office. The Applicant respectfully requests this rejection be withdraw” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 2, Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Applicant argues, “Claim 1 has been amended to recite features drawn from prior claims 5, 7, 8 and 13. Support for amended claim 1 can also be found, for example, in paragraphs [0066] and [00151] of the specification…In the rejections of claims 7 and 8, the Office looks to Cao’s disclosure of powering a surface controller via a plug and wire, as depicted in Figure 1 of Cao. Cao fails to disclose powering of the floor carpet via at least one battery held within a storage compartment included in an internal layer between a protective layer and a comfort layer of the floor carpet. Cao merely discloses the carpet can heat when plugged into an external power source such as a wall outlet. Houde, Wang, and Pyeong Gon also fail to disclose powering of their respective heating via at least one battery held within a storage compartment included in an internal layer between a protective layer and a comfort layer” (Remarks, Pg. 11).
Applicant argues, “Claim 5 also recites additional subject matter, and has been amended…In addition to failing to disclose powering of a heating element via at least one battery held within a storage compartment included in an internal layer between a protective layer and a comfort layer, Cao, Houde, Wang, and Pyeong Gon further fail to disclose that the at least one battery is removable from the battery storage compartment where the at least one battery is replaced via removal of the battery from the battery storage compartment, or where the at least one battery is recharged via removal of the battery from the battery storage compartment. Claim 5 is further believed to be patentably distinct for at least these additional reasons” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: Applicant’s new claim 1 limitation of “a battery storage compartment configured to hold at least one battery configured to power the at least one heating element” had not been previously considered. In light of Applicant’s amendment of claims 1 & 5, Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Richmond. Applicant is directed to the new rejection above.

Applicant argues, “…claim 2 has been amended…Mitchell fails to disclose any straps. Alane, looked to with regards to the at least one strap of prior claim 13, discloses a single should strap of a yoga mat for carrying of the yoga mat when rolled up. Alane fails to disclose two straps configured to be held simultaneously by a hand of a user, and further fails to disclose that manual transition between a usage configuration and a storage configuration is based on folding of the multi-layer mat along an axis parallel with a first side and a second side that include the first strap and the second strap based on the first strap and the second strap being held simultaneously by the hand of the user. Claim 2 is further believed to be patentably distinct for at least these additional reasons” (Remarks, Pgs. 11 – 12).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. The previously cited primary reference of Mitchell teaches against Applicant’s newly amended claim 2 limitation requiring “folding of the multi-layer mat along an axis parallel with the first side of the second side.” 
However, in light of Applicant’s amendment of claim 2, a new rejection has been written over Berkowitz et al., in view of Richmond and Lopes.

Applicant argues, “Claims 7 and 8…have been amended…the heating by Cao fails to disclose at least one heating element is integrated within portions of the at least one internal layer to configure non-uniform delivery of heating to a comfort layer based on heating two discrete portions of the comfort layer surface configured to be stood on by two unprotected feet of the user to warm the two unprotected feet of the user when standing upon the two discrete portions. Houde, Wang, Peyong, Gon also fails to disclose these features in their respective heating.
“Cao also fails to disclose that at least one visual marker upon the comfort layer surface to visually convey user foot placement within a portion of the comfort layer surface, where warming of the at least one unprotected foot placement within a portion of the comfort surface, where warming of the at least one unprotected foot via the at leat one heating element is based on the user standing within the portion of the comfort layer surface based on the user foot placement visually conveyed via the at least one visual marker. Houde, Wang, and Pyeong Gon also fail to disclose these features” (Remarks, Pg. 14).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Applicant is directed to the new rejections above.

Applicant argues with respect to amended claim 13, “…Cao, Houde, Wang, and Pyeong Gon further fail to disclose that the at least one battery is permanently integrated within the at least one internal layer and is configured to be recharged via a temporary wired connection of the at least one battery to a power supply via the power interface” (Remarks, Pg. 15).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 13, Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Richmond. Applicant is directed to the new rejection above.
With regard to claim 14, the previous rejection citing Alane has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781